Opinion by
Judge Pryor:
■The accused, while he gave the names of the witnesses, did not seem to know where they could be found, and failed to present any state of fact that would enable the court to conclude that there was even a probability of ascertaining where they lived, or of having them before the court at a subsequent term. He was found in possession of the stolen property and was at the time claiming it as his own, and his guilt is fully established. No attempt was made to sustain'his character for honesty by any who knew him, and if his having been caught in bad company was a circumstance against him he might have relieved himself of the suspicious circumstances surrounding him by showing his former good character if he had any. This he failed to do> and we perceive no error prejudicial to his rights.
The instruction given by the court was in substance the instruction asked for by his counsel. The jury was told that he must have taken the horse with the intention to make it his own’property against the consent of the owner, and the jury have said he did,' and their verdict is sustained by the proof.
Judgment affirmed.